SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUS OF EACH OF THE LISTED FUNDS DWS Alternative Asset Allocation Fund DWS Capital Growth Fund DWS Communications Fund DWS Core Equity Fund DWS Core Fixed Income Fund DWS Core Plus Income Fund DWS CROCI® Sector Opportunities Fund DWS Diversified Market Neutral Fund DWS Emerging Markets Equity Fund DWS Enhanced Commodity Strategy Fund DWS Enhanced Emerging Markets Fixed Income Fund DWS Equity Dividend Fund DWS Floating Rate Fund DWS Global Equity Fund DWS Global Growth Fund DWS Global High Income Fund DWS Global Income Builder Fund DWS Global Inflation Fund DWS Global Small Cap Fund DWS GNMA Fund DWS Gold & Precious Metals Fund DWS Health and Wellness Fund DWS High Income Fund DWS Intermediate Tax/AMT Free Fund DWS International Fund DWS International Value Fund DWS Large Cap Focus Growth Fund DWS Large Cap Value Fund DWS Managed Municipal Bond Fund DWS Mid Cap Growth Fund DWS Mid Cap Value Fund DWS RREEF Global Infrastructure Fund DWS RREEF Global Real Estate Securities Fund DWS RREEF Real Estate Securities Fund DWS RREEF Real Estate Securities Income Fund DWS Science and Technology Fund DWS Select Alternative Allocation Fund DWS Short Duration Fund DWS Short‐Term Municipal Bond Fund DWS Small Cap Growth Fund DWS Small Cap Value Fund DWS Strategic Equity Long/Short Fund DWS Strategic Government Securities Fund DWS Strategic High Yield Tax‐Free Fund DWS U.S. Bond Index Fund DWS Ultra‐Short Duration Fund DWS World Dividend Fund The following disclosure supplements the existing disclosure in the section entitled “POLICIES ABOUT TRANSACTIONS” forthe relevant classes in each fund’s prospectus: Class A to Institutional Class in the Same Fund Exchange Privilege. Investors who have invested in ClassA shares through a comprehensive or “wrap” feeprogram or other fee‐based program sponsored by a broker‐dealer, bank or registered investment adviser, or who are transferring to such a program may potentially become eligible to invest in Institutional Class shares by reason of their participation in such a program. In such event, subject to the discretion of the Distributor and the limitations noted below, such shareholders may exchange their Class A shares for Institutional Class shares of equal aggregate value of the same fund. No sales charges or other charges will apply to any such exchange. Exchanges under this privilege will be processed only as part of a pre‐arranged, multiple‐client transaction through the particular financial services firm offering the comprehensive or wrap program or other fee‐based program where the Institutional Class shares are available. Investors should contact their selling and/or servicing agents to learn more about the details of this exchange feature. Shareholders generally will not recognize a gain or loss for federal income tax purposes upon the exchange of Class A shares of a fund for Institutional Class shares of the samefund. Please Retain This Supplement for Future Reference July 14, 2014 PROSTKR‐404
